DETAILED ACTION
	The instant application having Application No. 16/885,229 has a total of 20 claims pending in the application, there are 2 independent claims and 18 dependent claims, all of which are ready for examination by the examiner.
  
ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statements, dated 8/20/2020 and 12/22/2020, are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
 

REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Minamimoto et al (US 2015/0256344) in view of Ray et al (US 11,114,179).
	Regarding Claim 1, Minamimoto teaches a method implemented on a host having at least one processor, a storage and a communication platform to connect to a network for evaluating a storage medium, the method comprising: 
	receiving a user request to evaluate a storage medium coupled to a first controller via a user interface of the host (“the management command is received from the host,” Paragraph 0051 and step S51 of Fig. 8, the command received from a user, Paragraphs 0015-0016); 
	transmitting a command to the first controller in communication with the host (see Fig. 2, where commands travel from the host to the memory controller 24) to obtain a binding history table associated with the storage medium from the first controller (binding history table corresponding to operation log, obtained at step S59 of Fig. 8 and the operation log itself is shown as the table of Fig. 3).
	However, the cited prior art does not explicitly teach determining whether the storage medium is a second-hand storage medium based on the binding history table associated with the storage medium.
	Ray teaches determining whether the storage medium is a second-hand storage medium based on a binding history table associated with the storage medium (a memory is determined to be recycled/second hand based on a plurality/table of parameters, abstract).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the determination of Ray in the cited prior art so that a customer may easily determine the reliability of the storage medium (C1 L15-30).

	Claim 14 is the host corresponding to the method of claim 1, and is rejected under similar rationale.

RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
	Rahman et al (US 2020/0372967) teaches SYSTEMS AND METHODS FOR IDENTIFYING COUNTERFEIT MEMORY.
	
CLOSING COMMENTS
	Conclusion
STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        SUBJECT MATTER CONSIDERED ALLOWABLE
	Regarding Claim 2, the cited prior art teaches the method of claim 1, but does not teach wherein transmitting a command to the first controller in communication with the host to obtain a binding history associated with the storage medium from the first controller includes: 
	determining whether there is a first binding history table associated with the storage medium stored in the host; and 
	in response to a determination that there is no first binding history table associated with the storage medium stored in the host, transmitting a first command to the first controller to obtain the binding history table associated with the storage medium from the first controller.
	The cited prior art does not teach making a determination regarding a binding history table as required by claim 2, and similarly for claim 15.  Therefore, claims 2 and 15 contain allowable subject matter.  The corresponding dependent claims are allowable for the reasons given above.

        CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1 and 14 have been rejected.
 
DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135